NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5499-16T4


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MAYOR DWAYNE D. WARREN, ESQ.;
HON. DONNA K. WILLIAMS; HON. KERRY
J. COLEY; HON. TENCY A. EASON; HON.
HAROLD J. JOHNSON, JR.; HON.
CHRISTOPHER JACKSON; HON. JAMIE
SUMMERS-JOHNSON; and HON.
ADRIENNE WOOTEN,

     Defendants.
____________________________________

              Submitted July 23, 2018 – Decided August 9, 2018

              Before Judges Whipple and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Municipal Appeal
              No. 2017-017.

              Jeffrey S. Feld, appellant pro se.

              Robert D. Laurino, Acting Essex County
              Prosecutor, attorney for respondent (Frank J.
              Ducoat, Special Deputy Attorney General/
              Acting Assistant Prosecutor, of counsel and
              on the brief).
PER CURIAM

     Complainant Jeffrey S. Feld, Esq., appeals from a July 5,

2017 order of the Law Division denying a municipal appeal for a

lack of probable cause determination and dismissal of his citizen-

complaints.      For the following reasons, we affirm.

     On October 18, 2016, the Orange Township City Council (the

Council) voted on and passed resolution 333-2016, confirming the

appointment of several individuals, including the Mayor's brother,

to various jobs in the Township. The resolution passed in a closed

Executive Session.

     Feld attempted to place a statutory Open Public Meetings Act

(OPMA), N.J.S.A. 10:4-6 to 10:4-21, objection on the public record

because   he    alleged     the    resolution    passed       without    reasonable

community      notice    and   opportunity      to    be    heard.      Feld     filed

complaints in Orange City Municipal Court against: Mayor Dwayne

D. Warren, Esq., the Honorable Donna K. Williams, the Honorable

Kerry J. Coley, the Honorable Tency A. Eason, the Honorable Harold

J. Johnson, Jr., the Honorable Christopher Jackson, the Honorable

Jamie Summers-Johnson, and the Honorable Adrienne Wooten, all

elected city officials in Orange Township.                 The complaints charged

defendants     with     official   misconduct        in    violation    of   N.J.S.A.




                                        2                                      A-5499-16T4
2C:30-2.    On December 2, 2016, Feld signed complaint-summonses

against six1 of the original eight defendants.

     On January 4, 2017, the municipal court judge conducted a

probable   cause     hearing     pursuant    to   Rule    3:3-1,      where        a

representative for defendants was present but not permitted to

participate.   Feld argued defendants violated the OPMA, N.J.S.A.

10:4-9, and the State Constitution because no public notice and

opportunity to be heard was afforded on the resolution.               The judge

determined Feld did not exhaust available remedies under the OPMA

and did not secure the assent of the prosecutor's office to serve

as   a   private    prosecutor.       Consequently,      the       judge     found

insufficient probable cause to establish criminal complaints under

N.J.S.A. 2C:30-2 against defendants and dismissed the complaint.

     On January 14, 2017, Feld moved for reconsideration or in the

alternative,   an    order     designating   himself     as    a    prosecuting

attorney for the limited purpose of perfecting an appeal of the

January 4 dismissal.     On March 17, 2017, the judge heard argument




1
   On January 4, 2017, Feld withdrew his complaints against the
Honorable Harold J. Johnson, Jr., and the Honorable Christopher
Jackson.   He asserted that, after the events leading to the
resolution at issue, the Council "adopted a new policy and
procedure regarding walk-on resolutions" and that these two
members were the leading force behind the change. These members
were the only "nay" votes during the adoption of resolution 333-
2016.

                                      3                                    A-5499-16T4
on   Feld's    motion      for   reconsideration.              After    no   substantive

argument or colloquy, the judge addressed Feld, saying:

              Counselor,   I'm  designating    you  as   the
              complainant, the person who wants to make the
              complaint. I'm not appointing you as special
              prosecutor. I believe that you have certain
              standing in that matter. If you think I made
              a procedural error or an error as to law as
              opposed to fact, I . . . want you to file that
              appeal[.]

                     . . . .

              I have no problem at all with you filing an
              appeal in this matter, or a reconsideration,
              or trying to get some judge of a higher level
              to reconsider what we did.

On   March    24,    2017,    the    judge       signed   an    order    granting     Feld

"Prosecuting Attorney Appellate Designation."

      On     March   30,     2017,   Feld    appealed      the    dismissal      of    his

complaint to this court.             The Appellate Division Clerk forwarded

Feld's papers to the Law Division because, pursuant to Rule 3:24,

plaintiff was required to initially file in that forum.

      On June 30, 2017, the parties, including Feld, defendants'

counsel, and an Assistant Prosecutor, appeared before the Law

Division judge for a hearing on the municipal appeal.                         On July 5,

2017, after reviewing the submissions and hearing oral argument,

the judge denied Feld's municipal appeal under Rule 3:23-9(d) for

lack of standing.          This appeal followed.




                                             4                                   A-5499-16T4
     When considering a decision of the Law Division settling a

municipal appeal, we consider whether there is sufficient credible

evidence in the record to uphold the findings of the Law Division,

not the municipal court.       State v. Johnson, 42 N.J. 146, 162

(1964).     Like the Law Division, we do not make new credibility

findings.     State v. Locurto, 157 N.J. 463, 470 (1999).   Instead,

we defer to the trial court's credibility findings.         State v.

Cerefice, 335 N.J. Super. 374, 383 (App. Div. 2000).    However, "a

trial court's interpretation of the law and the legal consequences

that flow from established facts are not entitled to any special

deference."     Manalapan Realty v. Manalapan Twp. Comm., 140 N.J.
366, 378 (1995) (citations omitted).      Our interpretation of the

Rules, and of standing, are legal issues, which are subject to de

novo review.    N.J. Dep't of Envtl. Prot. v. Exxon Mobil Corp., 453
N.J. Super. 272, 291 (App. Div. 2018) (citing NAACP of Camden Cty.

E. v. Foulke Mgmt. Corp., 421 N.J. Super. 404, 444 (App. Div.

2011)).

     Feld argues the Law Division judge erred by not deferring to

the municipal judge's order granting him prosecuting attorney

status.     We disagree.   Under Rule 3:24, only a defendant or the

prosecuting attorney may appeal from an order of a court of limited

jurisdiction, and such appeal must be made first to the Superior



                                  5                          A-5499-16T4
Court, Law Division.      Municipal courts are courts of limited

jurisdiction.    See N.J.S.A. 2B:12-1.

     On January 4, 2017, the municipal judge found insufficient

probable cause to issue criminal summonses against defendants, and

effectively   dismissed   Feld's   complaint.     We   have   previously

instructed "an adverse ruling as to probable cause, warranted or

otherwise, cannot be appealed by any person except a 'prosecuting

attorney.'"   State v. Bradley, 420 N.J. Super. 138, 143 (App. Div.

2011). Feld attempts to distinguish Bradley, asserting the offense

he charged against defendants was a second-degree crime, whereas

in Bradley, the charge was merely a disorderly persons offense.

It is a distinction without a difference.        In Bradley, we said,

"only prosecutors, as defined in the court rules, are authorized

to act in cases that may result in incarceration or other penalties

of magnitude."    Id. at 142.

     Here, Feld did not obtain assent from either the municipal

prosecutor or the county prosecutor.          Feld asserts since the

prosecutor was on notice of his application, and did not file

opposition or appear at the municipal hearings, the prosecutor

implicitly assented to his application, waived any objections, and

should be equitably estopped from objecting now.          We disagree,

"[t]he doctrine [of equitable estoppel] is 'rarely invoked against

a governmental entity . . . .'"        McDade v. Siazon, 208 N.J. 463,

                                   6                             A-5499-16T4
480 (2011) (quoting Cnty. of Morris v. Fauver, 153 N.J. 80, 104

(1998)).   Moreover, the prosecutor's representative was present

at the hearing before the Law Division, and asserted unequivocally,

"[Feld] does not have our assent to prosecute this appeal."            The

language of Rule 3:23-9(d) implies express assent must be obtained,

not that there must be "no objection."       "The State, and only the

State, can appeal a dismissal, . . . and a citizen, including the

complainant, who has not been designated 'private prosecutor,'

does not have standing."    State v. Vitiello, 377 N.J. Super. 452,

455-56 (App. Div. 2005) (citing State v. Carlson, 344 N.J. Super.
521, 525-26 (App. Div. 2001)).

     Feld's   other   arguments   are   without   sufficient   merit    to

warrant discussion in a written opinion.      R. 2:11-3(e)(2).

     Affirmed.




                                   7                             A-5499-16T4